Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al.(2014/0220333) in view of DE2344254A1.
Bogdan et al. discloses polyol premixes comprising polyether and/or polyester polyol(s), blowing agent comprising water, catalyst and surfactant to degrees sufficient to meet these requirements of claims 5-15 (Table 1).  Bogdan et al. also discloses fire retardants (para [0036]).  Bogdan et al. also provides amounts of all of these components that correspond to the ranges of amounts set forth by claim 16 (Table 1).  Additionally, Voranol 470x is a 3.5 functional polyol (Table 1) as required by claim 17(see also paragraphs [0020] & [0021]).  
Bogdan et al. differs from applicants’ claims in that 2,3-dibromoallyl alcohol is not required,  However, DE2344254A1 discloses 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol (para [0001],[0003] &[0005]) to be known and useful for bringing flame retardancy to .


Claims 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al.(2006/0135636) in view of DE2344254A1.
Zhu et al. discloses polyol premixes comprising polyether and/or polyester polyol(s), blowing agent comprising water, catalyst and surfactant to degrees sufficient to meet these requirements of claims 5-15 and amounts sufficient to meet the requirements of claim 16 (paras [0010], [0012]-[0016], [0018]-[0029], [0032] and claims).  Zhu et al. also discloses fire retardants (para [0029]).  Zhu et al. also discloses utilization of polyols of preferred functionality of 3 or more as defined by claim 17 (para [0015]).  Zhu et al. discloses water as sole blowing agent to be an alternative and does not require other blowing agents (para [0018] and [0020] and the claims).    
Zhu et al. differs from applicants’ claims in that 2,3-dibromoallyl alcohol is not required,  However, DE2344254A1 discloses 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol (para [0001],[0003] &[0005]) to be known and useful for bringing flame retardancy to resin products including polyurethane foams.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the 2,3-dibromoallyl alcohol, including, particularly, 2,3-dibromo-2-butene-1,4-diol of DE2344254A1 as a flame retardant additive in the preparations of Zhu et al. for the purpose of forming useful premixes for the development of flame retardant products in order to 

Applicant’s arguments with respect to claim(s) 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/           Primary Examiner, Art Unit 1765